                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KEITH BYRD,

              Plaintiff,
                                                 CASE NO. 18-14075
v.                                               HONORABLE VICTORIA A. ROBERTS

MELINDA BRAMAN,
R. GRACE, FNU METELLUS,
and CHAPLAIN MEYERS,

           Defendants.
_____________________________/

        OPINION AND ORDER SUMMARILY DISMISSING THE COMPLAINT

                                     I. Background

       This matter came before the Court on Keith Byrd’s pro se civil rights complaint for

money damages under 42 U.S.C. § 1983. Plaintiff is a state prisoner at the Cooper

Street Correctional Facility in Jackson, Michigan. According to him, the defendants are

employed by the Michigan Department of Corrections (MDOC) at the Parnall

Correctional Facility in Jackson, Michigan. Melinda Braman is the warden; R. Grace is

a resident unit manager; Metellus works in the mail room; and Meyers is the chaplain.

       Plaintiff alleges that he is a Muslim and a member of the Nation of Islam Prison

Reform Ministry. He further alleges that, on March 15, 2018, someone notified him that

a newspaper and a religious book that he ordered would not be delivered to him and

that a hearing would be held before he could receive the items. Ultimately, correctional

officials confiscated Plaintiff’s religious materials. He contends that this was done in
violation of state law, an MDOC policy directive, and his constitutional and statutory

right to practice his religion.

                                    II. Legal Framework

       The Court granted Plaintiff permission to proceed without prepaying the filing fee.

Under the Prison Litigation Reform Act of 1996, a federal district court must screen and

dismiss an indigent prisoner’s complaint if the allegations are frivolous, malicious, fail to

state a claim for which relief can be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; 42 U.S.C. §

1997e(c)(1); Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010); Smith v. Campbell, 250

F.3d 1032, 1036 (6th Cir. 2001). A complaint is frivolous if it lacks an arguable basis in

law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A complaint is subject to

dismissal for failure to state a claim if the allegations, taken as true, show the plaintiff is

not entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

       Although a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citations

omitted). In other words, “a complaint must contain sufficient factual matter, accepted

as true, ‘to state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).



                                                2 
 
       Plaintiff filed his complaint pursuant to 42 U.S.C. § 1983, under which he “may

bring a private cause of action against anyone who, under color of state law, deprives

[him] of rights, privileges, or immunities secured by the Constitution or conferred by

federal statute.” Guertin v. Michigan, 912 F.3d 907, 915 (6th Cir. 2019) (quoting

Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012)). Plaintiff must prove

two elements to prevail: (1) that he was deprived of a right secured by the Constitution

or laws of the United States; and (2) that the deprivation was caused by a person acting

under color of law. Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

                                        III. Analysis

       The United States Court of Appeals for the Sixth Circuit recently acknowledged

that a Muslim inmate had a constitutional right to practice his religion. See Maye v.

Klee, 915 F.3d 1076 (6th Cir. 2019) (affirming the district court’s denial of qualified

immunity to two chaplains who prevented a Muslim inmate from attending an Islamic

ceremony). Nevertheless, because vicarious liability is not applicable to § 1983 suits, a

civil rights plaintiff must plead what each government-official defendant, through the

official’s own individual actions, did to violate the Constitution. Iqbal, 556 U.S. at 676.

In other words, damage claims against governmental officials for alleged violations of

constitutional rights cannot be founded upon conclusory, vague, or general allegations,

but must instead show what each defendant did to violate the plaintiff’s rights. Terrance

v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 842 (6th Cir. 2002) (emphasis in

original); see also Ridgeway v. Kentucky, 510 F. App’x 412, 413 (6th Cir. 2013) (stating

that a plaintiff must “provide detail as to how each defendant allegedly violated his

constitutional rights”).



                                              3 
 
       Plaintiff does not allege what each of the defendants did to violate his federal

rights, and his conclusory allegations that the defendants violated his constitutional

rights, without specific factual support, do not state a plausible claim for relief under

section 1983. Agema v. Allegan, 826 F.3d 326, 333 (6th Cir. 2016) (citing Iqbal, 556

U.S. at 680). Plaintiff’s allegations lack facial plausibility because they do not provide

sufficient factual content for the Court to infer that each defendant is liable for the

misconduct alleged. Iqbal, 556 U.S. at 678.

       The Court summarily dismisses the complaint without prejudice under 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A. The Court also certifies that an appeal from this decision

could not be taken in good faith. 28 U.S.C. § 1915(a)(3).



                                           s/ Victoria A. Roberts
                                           VICTORIA A. ROBERTS
                                           UNITED STATES DISTRICT JUDGE
Dated: 3/20/19 




                                              4 
 
